Citation Nr: 0217617	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.

(The issues of entitlement to service connection for a 
mental disorder, to include bipolar disorder, a back 
disability, a bilateral knee disability, and a bilateral 
foot disability will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Board is undertaking additional development of the 
issues of entitlement to service connection for a mental 
disorder, to include bipolar disorder, a back disability, a 
bilateral knee disability, and a bilateral foot disability, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
the development is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
veteran's and his representative's response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDING OF FACT

There is no current bilateral ankle disorder that is 
causally related to any incident of the veteran's active 
service.


CONCLUSION OF LAW

A bilateral ankle disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303 (2001), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  With the exception of the 
amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the 
second sentence), and 3.159(c)(4)(iii), "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim and of the newly enacted requirements 
of the VCAA in a May 2002 statement of the case.  He was 
informed as to what information the VA had in his case and 
what information would be necessary to complete his case.  
He was told that if he identified the information VA would 
assist him in getting it.  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed.  

Attempts were made to contact the veteran and schedule an 
examination but he was non responsive.  Records identified 
have been requested from the proper sources.  The veteran 
was scheduled for a hearing at the RO but he failed to 
report.  The veteran's service medical records have been 
obtained.  The veteran has been informed of all pertinent 
laws and regulations through the statement of the case and 
the Board notes that the veteran has been provided notice 
and assistance as required in the VCAA.  No further 
assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development of 
this matter, including development for a medical opinion, is 
not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & 
Supp. 2002); Quartuccio, 16 Vet. App. at 187.  

II.  Service Connection Claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  The evidence may 
show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied to establish service connection.  
A veteran who has 90 days or more of service may be entitled 
to presumptive service connection of a chronic disease that 
becomes manifest to a degree of 10 percent or more within 
one year from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. § 3.307 (2001).  
Arthritis is one of the chronic diseases for which such 
presumptive service connection may be granted.  38 C.F.R. § 
3.309(a) (2001).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit 
service connection of arthritis first shown as a clear-cut 
entity at some later date.  38 C.F.R. § 3.303(b) (2001).

Regulations provide that a preexisting injury or disease 
will be considered to have been aggravated by active duty 
service where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2001).

The veteran contends, in essence, that he is entitled to 
service connection for a bilateral ankle disability which 
began in service.  Service medical records show no 
complaints or findings of ankle pain or injury.  Private 
treatment records dated in 1997 show complaints of ankle 
pain with no pertinent diagnosis.  

While the veteran asserts he has current ankle problems 
related to service, no competent medical evidence shows that 
he currently has a disorder related to his ankles that is 
related to service.  Thus, the Board finds that the 
preponderance of the evidence is against the claim, and that 
it must be denied.  

Initially, the Board notes that there is evidence of ankle 
pain but no arthritis, so service connection for such a 
condition as set forth in 38 C.F.R. §§ 3.307, 3.309 is not 
warranted.  

The Board notes that there are no relevant findings of an 
ankle disorder in service.  There is no continuity of 
symptomatology, given the lack of ongoing treatment of a 
diagnosed condition.  There is no finding of a current 
disability.  The only evidence of a relationship between the 
symptoms currently noted and service is the veteran's 
contentions.  The actual medical evidence is against the 
claim.  While the veteran is competent to describe the 
symptoms that he experiences, his statements are without 
significant probative value in regard to the issue at hand, 
as the veteran has not been shown to possess the medical 
training or expertise needed to render a competent opinion 
as to diagnosis or medical causation.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. 
Cir. 1988); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that he has a 
current disability and that a relationship exists between 
the disability and his service cannot serve to prove that 
the disability for which the veteran claims service 
connection was incurred in or aggravated by service.  The 
probative medical evidence is against his theory.  In the 
absence of medical evidence establishing a relationship 
between a current ankle disorder and service, the 
preponderance of the evidence is against the claim of 
service connection for such disability.  The benefit of the 
doubt has been considered, but there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the issue.  That doctrine is not for application 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.  


ORDER

Service connection for a bilateral ankle disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

